 
Exhibit 10.4
EMPLOYMENT AGREEMENT

 
This Employment Agreement (this “Agreement”) is entered into as of March 25,
2011, by and between OCZ Technology Group, Inc. (the “Company”), the parent
company of Indilinx Co., Ltd. (“Indilinx”), and Bumsoo Kim (“Employee”).  The
effective date of this Agreement (the “Effective Date”) shall be the Closing
Date, as defined in that certain Share Purchase Agreement by and among the
Company, Indilinx, and the other parties thereto (the “Purchase Agreement”).
 
The parties agree as follows:
 
1.                        Employment.  Company hereby employs Employee, and
Employee hereby accepts such employment, upon the terms and conditions set forth
herein.  The Company shall treat Employee’s years of service or employment
recognized by Indilinx as service years with the Company for all employment
matters, including, without limitation to, promotion, compensation and paid
leave.
 
2.           Duties.
 
2.1      Position.  Employee is employed as CEO and President of Indilinx and
President of OCZ’s Semiconductor Division and shall have the duties and
responsibilities assigned by Company’s Board of Directors (the “Board”) both
upon initial hire and as may be reasonably assigned from time to time.  Employee
shall perform faithfully and diligently all duties assigned to
Employee.  Company reserves the right to modify Employee’s position and duties
at any time in its sole and absolute discretion within the Company including its
affiliates and subsidiaries.
 
2.2         Best Efforts/Full-time.  Employee will expend Employee’s best
efforts on behalf of Company, and will abide by all policies and decisions made
by Company, as well as all applicable federal, state and local laws, regulations
or ordinances.  Employee will act in the best interest of Company at all
times.  Employee shall devote Employee’s full business time and efforts to the
performance of Employee’s assigned duties for Company, unless Employee notifies
the Board in advance of Employee’s intent to engage in other paid work and
receives the Board’s express written consent to do so.
 
3.          Term.  The employment relationship pursuant to this Agreement shall
be for an initial term commencing on the Effective Date and continuing for a
period of two (2) years, provided Employee has and maintains the required work
authorization to be and remain employed by the Company, and unless terminated in
accordance with Section 7 below.  In addition, the Company reserves the right to
modify Employee’s compensation, position, duties or reporting relationship to
meet business needs and to decide on appropriate discipline.
 
4.           Compensation.
 
4.1      Base Salary.  As compensation for Employee’s performance of Employee’s
duties hereunder, Company shall pay to Employee an initial Base Salary of
$250,000 per year, payable in accordance with the normal payroll practices of
Company, less required deductions for state and federal withholding tax, social
security and all other employment taxes and payroll deductions.  In the event
Employee’s employment under this Agreement is terminated by either party, for
any reason, Employee will earn the Base Salary prorated to the date of
termination.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2       Incentive Compensation.  Employee will be eligible to earn incentive
compensation of up to 10% of Base Salary in accordance with the Company’s
Executive Bonus Plan, the terms, amount and payment of which shall be determined
by Company in its sole and absolute discretion.
 
4.3         Stock Options.  Subject to the Board’s approval, Employee will be
granted a stock option to purchase 170,000 shares of Company’s Common Stock
under Company’s 2004 Stock Incentive Plan (the “Plan”) at an exercise price
equal to the fair market value of that stock on the date of the grant (the
“Option”) .  The Option will be subject to the terms and conditions of the Plan
and the standard stock option agreement provided pursuant to the Plan, which
Employee will be required to sign as a condition of receiving the Option. The
Option will become fully vested if there is a “Change of Control” (defined
below) after which Employee terminates such Employee’s employment because of a
material reduction in duties or is terminated within one year of such Change of
Control other than for “Cause” (defined below).  For purposes of this Agreement,
The term “Change of Control” shall mean (i) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets
or (ii) the consummation of a merger or consolidation of the Company with any
other corporation or entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) directly
or indirectly at least fifty percent (50%) of the total voting power represented
by the voting securities of the Company or such surviving entity or its parent
outstanding immediately after such merger or consolidation.
 
4.4         Performance and Salary Review.  The Board will periodically review
Employee’s performance.  Adjustments to salary or other compensation, if any,
will be made by the Board in its sole and absolute discretion.
 
5.           Customary Fringe Benefits.  Employee will be eligible for all
customary and usual fringe benefits generally available to employees of Company
subject to the terms and conditions of Company’s benefit plan
documents.  Company reserves the right to change or eliminate the fringe
benefits on a prospective basis, at any time, effective upon notice to Employee.
 
6.           Business Expenses.  Employee will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Employee’s duties
on behalf of Company.  To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company’s
policies.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Termination of Employee’s Employment.
 
7.1      Termination for Cause.  Notwithstanding any term stated in Section 3,
Company may terminate Employee’s employment immediately at any time for
Cause.  In the event Employee’s employment is terminated for Cause, Employee
shall be entitled to receive only the Base Salary then in effect, prorated to
the date of termination, as well as any accrued but unused vacation or paid time
off (“PTO”).  All other Company obligations to Employee pursuant to this
Agreement will become automatically terminated and completely extinguished.  For
purposes of this Agreement, Cause shall mean (a) Employee’s theft, dishonesty,
willful misconduct, breach of fiduciary duty for personal profit, or
falsification of any Company documents or records; (b) Employee’s material
failure to abide by the Company’s written policies relating to confidentiality
and reasonable workplace conduct; (c) Employee’s unauthorized use,
misappropriation, destruction or diversion of any material asset or corporate
opportunity of the Company (including, without limitation, Employee’s improper
use or disclosure of the Company’s confidential or proprietary information);
(d) any intentional act by Employee which has a material detrimental effect on
the Company’s reputation or business, (e) any material breach by Employee of
this Agreement and any other agreement between the Company and Employee,
including without limitation, the Purchase Agreement, the Company’s Employee
Nondisclosure and Assignment Agreement, any Restrictive Covenant Agreement and
stock option agreement, which breach is not cured within 15 days after Employee
receives notice from the Board specifying said breach; or (f) Employee’s
conviction (including any plea of guilty or nolo contendere) of any criminal act
involving fraud, dishonesty, misappropriation or moral turpitude, or which
impairs Employee’s ability to perform such Employee’s duties with the
Company.  For the avoidance of doubt, the Company acknowledges that Employee
must obtain a proper work visa or other required governmental consent to
commence employment with the Company.  Failure to obtain the required work visa
or other required governmental consent shall not constitute Cause hereunder.  In
case of such failure, the Company shall arrange for the Employee to be hired by
Indilinx or another affiliate of the Company upon the same terms as set forth in
Sections 3 and 4 of this Agreement.
 
7.2      Voluntary Termination.  Notwithstanding any term stated in Section 3,
Employee may voluntarily resign Employee’s position with Company, at any time,
on thirty (30) days’ advance written notice.  Except as otherwise provided in
Section 4.3, in the event Employee terminates such Employee’s employment for any
reason, Employee shall be entitled to receive only the Base Salary then in
effect for the thirty-day notice period, prorated to the date of termination, as
well as any accrued but unused vacation or PTO.  Company may elect to waive the
thirty-day notice period and accept Employee’s earlier resignation or to relieve
Employee of such Employee’s duties at any time after notice of resignation.  All
other Company obligations to Employee pursuant to this Agreement will become
automatically terminated and completely extinguished.
 
7.3    Termination Without Cause by the Company.  Notwithstanding any term
stated in Section 3, Company may terminate Employee’s employment under this
Agreement without Cause at any time.  In the event of such termination prior to
the second anniversary of this Agreement, in addition to receiving Base Salary
then in effect, prorated to the date of termination, along with any accrued but
unused vacation, PTO or statutory severance payments, the Company shall also pay
Employee the Employee’s Base Salary for the remainder of the initial term of
this Agreement payable in accordance with Company’s standard payroll cycle or in
a lump sum occurring 60 days following the termination date but only if Employee
signs a confidential general release of all claims in favor of the Company which
must become effective on or before the 60th day following the termination.  If
Employee is terminated on and after the second anniversary of this Agreement, no
additional payment shall be owed or made.  In the event Employee was terminated
without Cause and covered under the Company’s group health plan at the time of
Employee’s termination of employment and such Employee timely elects to continue
such Employee’s group health coverage under federal/state law (COBRA), if
applicable, the Company will reimburse Employee for such COBRA premiums until
the earlier of (i) Employee’s coverage under another employer’s group health
plan or (ii) until the last day of the Severance Period (defined below).  All
payments referred to in this Section 7.3, shall be paid in equal monthly
installments beginning on the first payday following the effective date of the
general of claims noted above and thereafter, in accordance with Company’s
regular payroll cycle until all such amounts are paid in full (the “Severance
Period”).  All payments referred to in this Section 7.3 shall be reduced by
applicable withholding.
 
 
3

--------------------------------------------------------------------------------

 
 
8.           No Conflict of Interest.  During the term of Employee’s employment
with the Company and during the Severance Period, Employee must not engage in
any work, paid or unpaid, that creates an actual conflict of interest with
Company.  Such work shall include, but is not limited to, directly or indirectly
competing with Company in any way, or acting as an officer, director, employee,
consultant, stockholder, volunteer, lender, or agent of any business enterprise
of the same nature as, or which is in direct competition with, the business in
which Company is now engaged or in which Company becomes engaged during the term
of Employee’s employment with Company, as may be determined by the Board in its
sole discretion.  If the Board believes such a conflict exists during the term
of this Agreement, the Board may ask Employee to choose to discontinue the other
work or resign employment with Company.  If the Board believes such a conflict
exists during any period in which Employee is receiving payments pursuant to
this Agreement, the Board may ask Employee to choose to discontinue the other
work.  In addition, Employee agrees not to refer any client or potential client
of Company to competitors of Company, without obtaining Company’s prior written
consent, during the term of Employee’s employment and during the Severance
Period.
 
9.           Confidentiality and Proprietary Rights.  Employee agrees to read,
sign and abide by Company’s Employee Nondisclosure and Assignment Agreement,
which is provided with this Agreement and incorporated herein by reference.
 
10.         Injunctive Relief.  Employee acknowledges that Employee’s breach of
the covenants contained in Sections 8 and 9 (collectively, “Covenants”) would
cause irreparable injury to Company and agrees that in the event of any such
breach, Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief in compliance with the relevant procedural laws without the
necessity of proving actual damages or posting any bond or other security.
 
11.         Agreement to Arbitrate.  To the fullest extent permitted by law,
Employee and Company agree to arbitrate any controversy, claim or dispute
between them arising out of or in any way related to this Agreement, the
employment relationship between Company and Employee and any disputes upon
termination of employment, including but not limited to breach of contract,
tort, discrimination, harassment, wrongful termination, demotion, discipline,
failure to accommodate, family and medical leave, compensation or benefits
claims, constitutional claims; and any claims for violation of any applicable
local, state or federal law, statute, regulation or ordinance or common
law.  Claims for workers’ compensation, unemployment insurance benefits, breach
of Company’s Employee Nondisclosure and Assignment Agreement and Company’s right
to obtain injunctive relief pursuant to Section 10 above are excluded.  For the
purpose of this agreement to arbitrate, references to the “Company” include all
parent, subsidiary or related entities and their employees, supervisors,
officers, directors, agents, pension or benefit plans, pension or benefit plan
sponsors, fiduciaries, administrators, affiliates and all successors and assigns
of any of them, and this agreement shall apply to them to the extent Employee’s
claims arise out of or relate to their actions on behalf of Company.
 
 
4

--------------------------------------------------------------------------------

 
 
11.1       Consideration.  The mutual promise by Company and Employee to
arbitrate any and all disputes between them (except for those referenced above)
rather than litigate them before the courts or other bodies, provides the
consideration for this agreement to arbitrate.
 
11.2       Initiation of Arbitration.  Either party may exercise the right to
arbitrate by providing the other party with written notice of any and all claims
forming the basis of such right in sufficient detail to inform the other party
of the substance of such claims.  In no event shall the request for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claims would be barred by the applicable statute of limitations.
 
11.3       Arbitration Procedure.  The arbitration will be conducted in Santa
Clara County, California by a single neutral arbitrator and in accordance with
the then current rules for resolution of employment disputes of the American
Arbitration Association (AAA) (available on-line at www.adr.org).  The parties
are entitled to representation by an attorney or other representative of their
choosing.  The arbitrator shall have the power to enter any award that could be
entered by a judge of the trial court of the State of California, and only such
power, and shall follow the law.  The parties agree to abide by and perform any
award rendered by the arbitrator.  The arbitrator shall issue the award in
writing and therein state the essential findings and conclusions on which the
award is based.  Judgment on the award may be entered in any court having
jurisdiction thereof.
 
 
13.
Restrictive Covenant Agreement.  Employee shall have entered into a Restrictive
Covenant Agreement in substantially the form of attached hereto as Exhibit
General Provisions.

 
13.1       Successors and Assigns.  The rights and obligations of Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company.  Employee shall not be entitled to assign any
of Employee’s rights or obligations under this Agreement.
 
13.2       Waiver.  Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.
 
13.3       Attorneys’ Fees.  Each side will bear its own attorneys’ fees in any
dispute unless a statutory section at issue, if any, authorizes the award of
attorneys’ fees to the prevailing party.
 
13.4         Severability.  In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
 
 
5

--------------------------------------------------------------------------------

 
 
13.5       Interpretation; Construction.  The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement.  Employee acknowledges that this Agreement has been drafted by legal
counsel representing Company only and not Employee, but Employee has
participated in the negotiation of its terms.  Furthermore, Employee
acknowledges that Employee has had an opportunity to review and revise this
Agreement and have it reviewed by legal counsel, if desired, and, therefore, any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.
 
13.6       Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California.  Each
party consents to the jurisdiction and venue of the state or federal courts in
Sunnyvale, California, if applicable, in any action, suit, or proceeding arising
out of or relating to this Agreement.
 
13.7       Notices.  Any notice required or permitted by this Agreement shall be
in writing and shall be delivered as follows with notice deemed given as
indicated:  (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy, facsimile or
other electronic transmission (including e-mail) upon acknowledgment of receipt
of electronic transmission; or (d) by certified or registered mail, return
receipt requested, upon verification of receipt.  Notice shall be sent to the
addresses set forth below, or such other address as either party may specify in
writing.
 
13.8       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Execution and delivery
of this Agreement by facsimile or other electronic transmission in PDF format
shall constitute due execution and delivery for all purposes.
 
13.9       Survival.  Sections 8 (“No Conflict of Interest”), 9
(“Confidentiality and Proprietary Rights”), 10 (“Injunctive Relief”), 11
(“Arbitration”), 13 (“General Provisions”) and 14 (“Entire Agreement”) of this
Agreement shall survive Employee’s employment by Company.
 
14.   Entire Agreement.  This Agreement, including the Restrictive Covenant
Agreement described in Section 12 of this Agreement, the Company Employee
Nondisclosure and Assignment Agreement incorporated herein by reference and
Company’s 2004 Stock Incentive Plan and related option documents described in
Section 4.3 of this Agreement, constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral.  This Agreement may be amended or modified only with the written consent
of Employee and the Board of Company.  No oral waiver, amendment or modification
will be effective under any circumstances whatsoever.


(Remainder of Page Intentionally Left Blank; Signature Page Follows)

 
 
6

--------------------------------------------------------------------------------

 
 
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.



 
EMPLOYEE
   
Dated: ________________________
By:
/s/ Bumsoo Kim
 
Name:     Bumsoo Kim




 
Address:
       

 

 
OCZ TECHNOLOGY GROUP, INC.
   
Dated: ________________________
By:
/s. Arthur F. Knapp, Jr.
 
Name: Arthur F. Knapp, Jr.
 
Its: Chief Financial Officer




 
Address:  
6373 San Ignacio Avenue
   
San Jose, California 95119

 
[Signature Page to Employment Agreement]

 
7

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Restrictive Covenant Agreement (California Employees)
 
 
1

--------------------------------------------------------------------------------

 